MEMORANDUM**
Elíseo Lopez Ramos, his wife, Lilia Olan Garcia, and their two children, Fabian Lopez Olan and Viani Lopez Olan, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ decision affirming, without opinion, an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo the agency’s legal determination that petitioners are statutorily ineligible for cancellation of removal. See Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144-45 (9th Cir.2002). We deny the petition for review.
The IJ properly denied petitioners’ applications for cancellation of removal because they conceded that they did not have a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(D) (requiring a showing of “exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent resi*839dence”); see also Montero-Martinez, 277 F.3d at 1144-45.
Petitioners’ remaining contentions lack merit.
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.